Title: From George Washington to Philip Schuyler, 27 April 1779
From: Washington, George
To: Schuyler, Philip



Dear Sir,
Camp at Middle brook April 27th 1779.

Your Letter of the 15th by Doctr Cochran came to my hands yesterday—The intelligence contained in it is of importance, if true, and I shall be much obliged to you for sending persons into Canada (if you have them not already there) for the purpose of ascertaining the truth of the report. The certainty of which must affect, materially, the intended Indian Expedition. I will thankfully pay any expence which may be incurred to procure authentic intelligence of this matter.
I have done with the Papers you were so obliging as to lend me and only wait for a safe conveyance to return them—In the journal of Colo. Bradstreets Expedition to Fort Frontenac the author when he gets to the head of the Oneida lake makes this observation “about half a Mile from the lake a creek called the fish-kill empties itself into Wood creek; It is by the rout of this Creek the Indians from Oswegatchie come to Oneida & from thence make incursions & commit ravages on the Inhabitants of the Mohawks Country; according to the best information I could obtain, their journey to the Mouth of this Creek is usually performed in three days, and its distance from Oswegatchie about 100 Miles” I wish I had been master of this observation the 20th of Novr when I requested the favor of you to enquire if there was not a practicable rout from Johnson Hall or the Mohawk River to Oswegatchie—It may yet be of importance to investigate this matter thoroughly for if the distance is no greater than is mentioned above & a way can be had fit for the transportation of Artillery & stores it presents itself to me as the most certain plan for reducing the upper Posts of the Enemy, & their force on the lake as their communication with Canada may be cut—In this point of light it becomes an object of much consideration, & I shall esteem it as a particular favor to have this Country & rout well explored. The Oniedas must certainly be acquainted with it, if it has been used as a War path & Mr Kirkland or Mr Dean can I should think easily obtain Indians for this discovery—but these should be accompanied by some one or many persons of observation. & capable of rendering an accurate & faithful report.
Doctr Cochran has obtained my permission to return to the Manor of Livingston whenever he pleases. I am with much truth & sincerity Dr Sir Yr Most Obedt & Affe. H: Ser.
G. W——n